DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 7, 10, and 17 are objected to because of the following informalities:  
Claim 1 recites in lines 3-4 “a tubular walls”.  It is suggested this limitation is amended to “tubular walls” for grammatical purposes.
Claim 7 recites in line 2 “chamber which allow air”.  It is suggested this limitation is amended to “chamber which allows air” for grammatical purposes. 
Claim 10 recites in line 3 “syringe in filled”.  It is suggested this limitation is amended to “syringe is filled” for grammatical purposes. 
Claim 17 recites in lines 2-3 “syringe in filled”.  It is suggested this limitation is amended to “syringe is filled” for grammatical purposes. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 6 recites the limitation "the aperture" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the limitation will be treated as “an aperture”. 
Claim 13 recites the limitation "the waste chamber" in lines 4, 5, and 6.  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination, the syringe in line 2 will be interpreted as “the syringe according to claim 7”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 3,774,811 to Staerman.
Regarding Claim 1, Staerman teaches a syringe for dispensing injectable foam comprising a syringe barrel (see Annotated Fig. below, element 3) having a nozzle (9) and a bore (3a) to receive a syringe plunger; a syringe plunger (1 and 2 comprise a syringe plunger) defined by a front end (2) and a rear end (1a) connected by a tubular walls (1b) and having an internal hollow duct (7) between the front end and the rear end, and through which foam can flow (Col. 2, lines 35-45; Staerman teaches a plasticizing material flows through the internal hollow duct; but foam could be introduced through hopper 6 and would flow through internal hollow duct 7); and an injectate chamber (20) formed by insertion of the front end of the plunger into the barrel, and which comprises a flow-disruptor (11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material towards the wall of the barrel is modifying the flow of foam as it enters the injection c 
    PNG
    media_image1.png
    219
    661
    media_image1.png
    Greyscale
chamber).

Regarding Claim 2, Staerman teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the flow disruptor is a panel (a barrier which is approximately planar will be interpreted to meet the limitations of a panel; element 11 provides a barrier and is approximately planar) arranged to divert flow of foam radially outwards (Fig. 2, the panel 11 diverts the flow of foam radially outwards from holes 12) from the point at which it enters the injectate chamber (the flow of foam enters the injectate chamber at the holes 12, and is directed radially outwards). 
Regarding Claim 3, Staerman teaches all of the limitations as discussed above regarding claim 2, and further teaches wherein the panel is disc-shaped (a circular shape is interpreted to meet the limitations of disc-shaped; Col. 2, lines 55-59; panel 11 is cylindrical; a cylinder has a circular shape thus panel 11 is disc-shaped) and is a baffle, a diffuser, a duck-bill valve, or an umbrella valve (a panel which 
Regarding Claim 11, Staerman teaches a kit for dispensing medical grade injectable foam comprising a syringe according to claim 1 (as discussed above regarding claim 1) and further comprising a source of foam (Col. 1, lines 63-67; the injection nozzle is used to expel foam and thus is a source of foam).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Staerman in view of U.S. Patent App. Pub. 2007/0112308 to Kay. 
Regarding Claim 5, Staerman teaches all of the limitations as discussed above regarding claim 1, and further teaches wherein the internal hollow duct comprises a one-way valve (Fig. 2, elements 14 and 15 comprise a one-valve and are partially disposes in the internal hollow cavity 7), but is silent regarding wherein the one-way valve prevents foam from travelling out of an aperture in the rear end of the plunger.
Kay teaches an analogous device directed to a syringe for dispensing foam which includes an internal hollow duct (Fig. 1, element 27) that includes a one-way valve (Fig. 1, element 26; Par. 0077) at the rear end of the plunger which prevents foam from travelling out of an aperture (Fig. 1, element 25) in the rear end of the plunger (Par. 0085).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to include an additional one-way valve in the plunger of Staerman to prevent foam from travelling out of an aperture in the rear end of the plunger, as taught by Kay, in order to prevent back flow of foam out of the inlet (Par. 0085).  It is noted that hopper 6 in Fig. 1 is an aperture and is the inlet to the plunger and one of ordinary skill in the art, based on the teachings of Kay, would place the one-way valve near this element in order to prevent back flow of foam out of hopper 6.  
Regarding Claim 7, Staerman teaches all of the limitations as discussed above regarding claim 1, but is silent regarding a vented waste chamber which allows air to pass through but retains foam. 
Kay teaches an analogous device directed to a syringe for dispensing foam which includes vented waste chamber (Fig. 1, element 50) which allows air to pass through but retains foam (Par. 0087).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe of Staerman to include a vented waste chamber which allows air to pass through but retains foam, as taught by Kay, in order to dispose of foam which may be of inadequate quality (Abstract).
Regarding Claim 9, the modified syringe of Staerman and Kay teaches all of the limitations as discussed above regarding claim 7 and has been modified such that the waste chamber is external to the syringe but connected through the nozzle (in the modification discussed above, it would have been obvious to connect the waste chamber to nozzle 9 shown in Staerman fig. 1, as taught by Kay, such that the waste chamber is external to the syringe) such that the syringe is filled with foam through the rear end of the plunger (the modified syringe can receive foam from the rear end of the plunger via feeder 6 shown in Staerman Fig. 1) to displace air through the waste chamber (Kay; Par. 0087; as discussed above, the waste chamber is vented such that air is displaced as it is filled). The modified syringe of Staerman and Kay does not teach the syringe configured to fill the injectate chamber after the waste chamber has been filled with foam.
Kay further teaches the syringe fills the injectate chamber after the waste chamber has been filled with foam (Par. 0083; the syringe is filled while the plunger is in a depressed position and a back pressure is required to move the plunger back and fill the injectate chamber; this causes the waste chamber to fill before the injectate chamber). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the syringe to fill the . 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Staerman in view of U.S. Patent No. 5,735,825 to Stevens.
Regarding Claim 6, Staerman teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the front end of the plunger has tapered edges which extend radially outwards and axially towards the syringe nozzle. 
Stevens teaches an analogous device directed to a tip for a syringe plunger, in which the front end of a plunger (Fig. 1, element 34; the plunger comprises a rod 12, a tip 32, and a cap 34; thus cap 34 forms the front end of the plunger) which has tapered edges which extend radially outwards and axially towards the syringe nozzle (Fig. 1, element 76).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plunger of the syringe of Staerman to include tapered edges which extend radially outwards and axially towards the syringe nozzle, as taught by Stevens, in order to provide an effective seal that will not leak when exposed to high pressure (Col. 8, lines 40-50) and which can be effectively modified to work over a broad spectrum of desired pressures (Col. 8, lines 50-65). 
Furthermore, the front end of the plunger of Staerman includes an aperture (Fig. 2; transfer nozzle 4 is inserted into the aperture in the front end of the plunger). The aperture is in the center of the front end of the plunger, thus the modification in view of Stevens produces tapered edges of Stevens which extend radially outwards from an aperture. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Staerman in view of Kay, as applied to claim 7, and further in view of U.S. Patent No. 7,814,943 to Harman. 
Regarding Claim 8, the modified syringe of Staerman and Kay teaches all of the limitations as discussed above regarding claim 7, but is silent regarding wherein the waste chamber comprises a transparent window which becomes opaque when the waste chamber is full of foam. 
Harman teaches an analogous device directed to the dispensing of foam which comprises a syringe (Fig. 19, element 730) and a waste chamber (Fig. 19, element 706) wherein the waste chamber comprises a transparent window (Col. 25, lines 31-34; a transparent waste chamber provides a transparent viewing window) which becomes opaque when the waste chamber is full of foam (Col. 25, lines 28-40; the waste chamber becomes full with foam which would obscure the transparent window). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the waste chamber of the modified syringe of Staerman and Kay to comprise a transparent window which becomes opaque when the waste chamber is full of foam, as taught by Harman, in order to observe the quality of the foam or to confirm the waste chamber is full (Col. 25, lines 28-40). 
Regarding Claim 16, the modified syringe of Staerman, Kay, and Harman teaches all of the limitations as discussed above regarding claim 8, the syringe has already been modified such that the waste chamber is external to the syringe but connected through the nozzle (in the modification discussed above, it would have been obvious to connect the waste chamber to nozzle 9 shown in 
Kay further teaches the syringe fills the injectate chamber after the waste chamber has been filled with foam (Par. 0083; the syringe is filled while the plunger is in a depressed position and a back pressure is required to move the plunger back and fill the injectate chamber; this causes the waste chamber to fill before the injectate chamber). It would also have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to further modify the syringe to fill the injectate chamber after the waste chamber has been filled, as taught by Kay (Staerman teaches in Col. 3, lines 17-24 that the plunger may retreat while the syringe is filled, thus the plunger begins in at least a partially depressed position; one of ordinary skill in the art could modify the plunger to retreat in response to a back pressure as taught by Kay), in order to allow initial, poor quality foam to feed into the waste chamber (Kay; Par. 0082). 
Claims 1-5, 7, 9, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. 2007/0112308 to Kay in view of U.S. Patent No. 3,774,811 to Staerman. 
Regarding Claim 1, Kay teaches a syringe for dispensing injectable foam comprising a syringe barrel (Fig. 1, element 10) having a nozzle (Fig. 1, element 11) and a bore (Fig. 1, internal surface 16 defines a bore) to receive a syringe plunger; a syringe plunger (Fig. 1, element 20) defined by a front end (Fig. 1, element 22) and a rear end (Fig. 1, element 24) connected by a tubular walls (Fig. 1, element 23) and having an internal hollow duct (Fig. 1, element 27) between the front end and the rear end, and through which foam can flow (Par. 0081); and an injectate chamber (Fig. 1, the area between elements 

    PNG
    media_image1.png
    219
    661
    media_image1.png
    Greyscale
Staerman teaches an analogous device directed toward a syringe for dispensing foam which comprises a syringe barrel (Fig. 1, element 3), a syringe plunger (Fig. 1, elements 1 and 2), and an injectate chamber (see Annotated Fig. 1 below, element 20).  Staerman further teaches a flow-disruptor (Figs. 2, element 11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material towards the wall of the cylinder is modifying the flow of foam as it enters the injection chamber).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe plunger of Kay to include a flow-disruptor arranged to modify the flow of foam as it enters the injectate chamber, as taught by Staerman, in order to allow the barrel walls to provide a support for the foam (Col. 3, lines 14-16). 
Regarding Claim 2, the modified syringe of Kay and Staerman teaches all of the limitations as discussed above and including the limitations of claim 2 since the flow disruptor is a panel (a barrier which is approximately planar will be interpreted to meet the limitations of a panel; Staerman, Fig. 2, element 11 of the flow disruptor 4 provides a barrier and is approximately planar) arranged to divert flow of foam radially outwards (Fig. 2, the panel diverts the flow of foam radially outwards from holes 
Regarding Claim 3, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 2 and the limitations of claim 3 since the panel is disc-shaped (a circular shape is interpreted to meet the limitations of disc-shaped; Staerman Col. 2, lines 55-59; panel 11 is cylindrical; a cylinder has a circular shape thus panel 11 is disc-shaped) and is a baffle, a diffuser, a duck-bill valve, or an umbrella valve (a panel which causes a material to spread out is interpreted to meet the limitations of a diffuser; foam which flows through panel 11 spreads out radially thus panel 11 is a diffuser).
Regarding Claim 4, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 4 since the volume of the injectable chamber corresponding to the maximum volume of foam to be injected is an indication of use and does not provide a structural limitation.  Furthermore, the plunger of the modified syringe of Kay and Staerman is actuatable (Kay; Par. 0107, lines 1-4) and thus can be provided in a partially withdrawn configuration.  
Regarding Claim 5, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 5 since Kay further teaches wherein the internal hollow duct comprises a one-way valve (Fig. 1, element 26), which prevents foam from travelling out of the aperture in the rear end of the plunger. 
Regarding Claim 7, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 1 and the limitations of claim 7 since Kay further teaches a vented waste chamber (Fig. 1, element 50) which allows air to pass through but retains foam (Par. 0087).
Regarding Claim 9, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 7 and the limitations of claim 9 since Kay further teaches wherein the 
Regarding Claim 11, Kay teaches a kit for dispensing medical grade injectable foam (Par. 0001, the invention is suited to dispense clinical grade foam) comprising a syringe and a source of foam (Par. 0020).  As discussed above regarding claim 1, Kay teaches a syringe for dispensing injectable foam comprising a syringe barrel (Fig. 1, element 10) having a nozzle (Fig. 1, element 11) and a bore (Fig. 1, internal surface 16 defines a bore) to receive a syringe plunger; a syringe plunger (Fig. 1, element 20) defined by a front end (Fig. 1, element 22) and a rear end (Fig. 1, element 24) connected by a tubular walls (Fig. 1, element 23) and having an internal hollow duct (Fig. 1, element 27) between the front end and the rear end, and through which foam can flow (Par. 0081); and an injectate chamber (Fig. 1, the area between elements 22 and 13) formed by insertion of the front end of the plunger into the barrel.  Kay is silent regarding the syringe comprising a flow-disruptor arranged to modify the flow of foam as it enters the injectate chamber.
Staerman teaches an analogous device directed toward a syringe for dispensing foam which comprises a syringe barrel (Fig. 1, element 3), a syringe plunger (Fig. 1, elements 1 and 2), and an injectate chamber (see Annotated Fig. 1 below, element 20).  Staerman further teaches a flow-disruptor (Figs. 2, element 11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material towards the wall of the cylinder is modifying the flow of foam as it enters the injection chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the syringe plunger of Kay’s kit to include a flow-disruptor arranged to modify the flow of foam as it enters the injectate chamber, as taught by Staerman, in order to allow the barrel walls to provide a support for the foam (Col. 3, lines 14-16). 
Regarding Claim 12, the modified kit of Kay and Staerman teaches all of the limitations discussed above regarding claim 11 and the limitations of claim 12 since Kay further teaches wherein the source of foam is a pressurised canister containing liquid sclerosing agent and gas under pressure (Par. 0075). 
Regarding Claim 13, Kay teaches a method of dispensing foam comprising: connecting a syringe to a source of foam; and dispensing a continuous flow of foam into the syringe from the source, whereby the flow of foam displaces air through a waste chamber, fills or substantially fills the waste chamber with foam, and fills the injectate chamber after the waste chamber has been filled (Claim 11).  As discussed above regarding claims 1 and 7, Kay teaches the syringe for dispensing injectable foam comprising a syringe barrel (Fig. 1, element 10) having a nozzle (Fig. 1, element 11) and a bore (Fig. 1, internal surface 16 defines a bore) to receive a syringe plunger; a syringe plunger (Fig. 1, element 20) defined by a front end (Fig. 1, element 22) and a rear end (Fig. 1, element 24) connected by a tubular walls (Fig. 1, element 23) and having an internal hollow duct (Fig. 1, element 27) between the front end and the rear end, and through which foam can flow (Par. 0081); and an injectate chamber (Fig. 1, the area between elements 22 and 13) formed by insertion of the front end of the plunger into the barrel; and a vented waste chamber (Fig. 1, element 50) which allows air to pass through but retains foam (Par. 0087).  As discussed above regarding claim 1, Kay is silent regarding the syringe comprising a flow-disruptor arranged to modify the flow of foam as it enters the injectate chamber.
Staerman teaches an analogous device directed toward a syringe for dispensing foam which comprises a syringe barrel (Fig. 1, element 3), a syringe plunger (Fig. 1, elements 1 and 2), and an injectate chamber (see Annotated Fig. 1 below, element 20).  Staerman further teaches a flow-disruptor (Figs. 2, element 11) arranged to modify the flow of foam as it enters the injectate chamber (Col. 3, lines 11-16; directing the flow of material towards the wall of the cylinder is modifying the flow of foam as it enters the injection chamber).

Regarding Claim 14, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 2 and the limitations of claim 14 since the volume of the injectable chamber corresponding to the maximum volume of foam to be injected is an indication of use and does not provide a structural limitation.  Furthermore, the plunger of the modified syringe of Kay and Staerman is actuatable (Par. 0107, lines 1-4) and thus can be provided in a partially withdrawn configuration.  
Regarding Claim 15, the modified syringe of Kay and Staerman teaches all of the limitations discussed above regarding claim 3 and the limitations of claim 15 since the volume of the injectable chamber corresponding to the maximum volume of foam to be injected is an indication of use and does not provide a structural limitation.  Furthermore, the plunger of the modified syringe of Kay and Staerman is actuatable (Par. 0107, lines 1-4) and thus can be provided in a partially withdrawn configuration.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Staerman, as applied to claim 1, and further in view of U.S. Patent No. 5,735,825 to Stevens.
Regarding Claim 6, the modified syringe of Kay and Staerman teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the front end of the plunger has tapered edges which extend radially outwards and axially towards the syringe nozzle. 
Stevens teaches an analogous device directed to a tip for a syringe plunger, in which the front end of a plunger (Fig. 1, element 34; the plunger comprises a rod 12, a tip 32, and a cap 34; thus cap 34 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the plunger of the modified syringe of Kay and Staerman to include tapered edges which extend radially outwards and axially towards the syringe nozzle, as taught by Stevens, in order to provide an effective seal that will not leak when exposed to high pressure (Col. 8, lines 40-50) and which can be effectively modified to work over a broad spectrum of desired pressures (Col. 8, lines 50-65). 
Furthermore, the front end of the modified syringe of Kay and Staerman includes an aperture at the front end of the syringe (Kay; Fig. 1, outlet 28 forms an aperture where the flow disruptor of Staerman is placed).  The aperture is in the center of the front end of the plunger, thus the modification in view of Stevens produces tapered edges of Stevens which extend outwards from an aperture. 
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Staerman, as applied to claim 7, and further in view of U.S. Patent No. 7,814,943 to Harman. 
Regarding Claim 8, the modified syringe of Kay and Staerman teaches all of the limitations as discussed above regarding claim 1, but is silent regarding wherein the waste chamber comprises a transparent window which becomes opaque when the waste chamber is full of foam. 
Harman teaches an analogous device directed to the dispensing of foam which comprises a syringe (Fig. 19, element 730) and a waste chamber (Fig. 19, element 706) wherein the waste chamber comprises a transparent window (Col. 25, lines 31-34; a transparent waste chamber provides a transparent viewing window) which becomes opaque when the waste chamber is full of foam (Col. 25, lines 28-40; the waste chamber becomes full with foam which would obscure the transparent window). 

Regarding Claim 16, the modified syringe of Kay, Staerman, and Harman teaches all of the limitations as discussed above regarding claim 8, and including the limitations of claim 16 as Kay further teaches wherein the waste chamber is external to the syringe but connected through the nozzle such that the syringe is filled with foam through the rear end of the plunger (Fig. 1) to displace air through the waste chamber (Par. 0087, the waste chamber is vented such that air is displaced as it is filled with foam) and fill the injectate chamber after the waste chamber has been filled with foam (Par. 0084, the injectate chamber does not fill up with foam until a back pressure has been built up as a result of a full waste chamber). 
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J CRAWFORD whose telephone number is (571)272-6491.  The examiner can normally be reached on M-F, 7:00a - 4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.J.C./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783